Citation Nr: 9911444	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 
1991, for a 100 percent disability rating for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for removal of gall 
bladder and spleen.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952.

This appeal arises from an adverse decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, dated in April 1997 and January 
1998.  The April 1997 decision denied the veteran's claim of 
entitlement to an effective date earlier than February 5, 
1991, for a 100 percent disability rating for PTSD.  The 
January 1998 decision denied the veteran's claim of 
entitlement to service connection for removal of his spleen 
and gall bladder.  The denials of entitlement to an earlier 
effective date and to service connection were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In a rating decision dated October 7, 1993, the RO 
assigned an effective date of February 5, 1991, for the grant 
of a 100 percent evaluation for PTSD.

2.  The veteran was notified of the decision in a letter 
dated October 25, 1993, and did not submit a notice of 
disagreement with that decision.

3.  The October 1993, RO decision was based on the correct 
record as it then existed and did not involve an error that 
would have manifestly changed the outcome.

4.  There is no competent medical evidence of the removal of 
the veteran's gall bladder or spleen during service or due to 
an injury or disease incurred in service.


CONCLUSIONS OF LAW

1.  The decision of the RO in October 1993 assigning February 
5, 1991, as the effective date of entitlement to a 100 
percent disability rating is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1993).

2.  An effective date earlier than February 5, 1991 is not 
warranted for entitlement to 100 percent disability rating 
for PTSD.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(k), (o), (q)(ii), (r) (1998).

3.  The claim of entitlement to service connection for 
removal of the veteran's gall bladder and spleen is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The veteran has appealed the denial of an earlier effective 
date for a 100 percent disability rating for PTSD.  The 
veteran was granted entitlement to that rating in a decision 
of the RO dated October 7, 1993.  In addition to granting the 
veteran's claim for an increased rating, that decision 
assigned the effective date of February 5, 1991.  The veteran 
received notice of that decision in a letter dated in October 
25, 1993.

Review of the letter shows that the veteran was informed of 
his appellate rights.  He did not submit a notice of 
disagreement with the decision assigning the effective date.  
The law granted a period of one year from the date of notice 
of the result of a determination for the filing of an 
application for review on appeal.  If a Notice of 
Disagreement was not received within the one-year period, the 
determination became final, and is not subject to review on 
the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1993).


New and Material Evidence

The veteran has, in essence, petitioned to reopen the 
previously decided issue of the effective date of the 100 
percent rating.  If new and material evidence is presented or 
secured with respect to a finally decided claim, the claim 
will be reopened, and the claim decided upon the merits.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1995).  
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally denied claim, the VA must 
reopen the claim.  Stanton v. Brown, 5 Vet.App. 563, 566 
(1993).

The Board notes that even if the veteran were to present new 
and material evidence that showed entitlement to the 100 
percent disability rating prior to February 5, 1991, it could 
not result in the assignment of an earlier effective date.  
The earliest effective date assignable for a reopened claim 
is the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q-
r).  The veteran submitted the claim for an earlier effective 
date in March 1997.  Under that theory, the new date would be 
set in March 1997.  This would offer the veteran no benefit.

Evidence that is generated by VA or could reasonably be 
expected to be in the custody of VA, is considered to be 
constructively before the RO.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  An earlier effective date could possibly be 
established on the basis of evidence which was constructively 
before the RO at the time of the October 1993 rating decision 
but was not actually received until after that decision.  
Smith v. West, No. 95-638 (U.S. Vet. App. April 7, 1999).  In 
this case, the veteran has not pointed to any such evidence.

Clear and Unmistakable Error

The veteran has asserted that the effective date of his 100 
percent rating should be in 1982 when, he asserts, he made a 
claim for service connection for PTSD, was diagnosed as 
having that condition and was  rendered totally disabled.  
However, in an April 1988 decision the Board granted a 50 
percent disability rating for PTSD.  That decision is subject 
to review only if there is a motion for reconsideration of 
that decision on the basis of clear and unmistakable error.  
Such a motion would have to be made in accordance with 
regulations applicable to revision of Board decisions on 
grounds of clear and unmistakable error.  64 Fed. Reg. 2139-
40 (January 13, 1999) (to be codified at 38 C.F.R. 
§ 20.1404).  There is no such motion in this case.  
Therefore, the veteran could not establish an effective date 
prior to the April 1988 decision.

In its October 1993, decision the RO selected February 5, 
1991, as the effective date for the grant of the 100 percent 
rating.  This decision was apparently based on the fact that 
the veteran's application for increased compensation based on 
unemployability was received that day.  

The veteran underwent VA hospitalization in July and August 
1988, after throwing away his medications.  On discharge from 
hospitalization, he was described as much improved.  He was 
considered unemployable in the immediate future, but was 
considered competent to manage his own affairs.  The 
diagnoses were major affective disorder and PTSD.  On Axis V 
of the multi-axial diagnosis, he was noted to be moderately 
impaired.

In a May 1989 rating decision the RO granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 (1998), 
from the date of the veteran's hospitalization to September 
1, 1988.  The 50 percent evaluation was resumed thereafter.  
The RO found that the veteran's affective disorder could not 
be dissociated from PTSD.

VA outpatient treatment records dated from January 1990 to 
March 1991, show treatment for various forms of psychosis.  
For the most part, these records made no mention of PTSD, or 
a major affective disorder.  In January 1990, a diagnosis of 
PTSD was noted.  However, it was reported that the principal 
diagnosis was major depression.  

If an increase in disability occurred within one year prior 
to the claim for increase, the effective date of the increase 
is the date on which the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase. 38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Under 38 C.F.R. § 3.105(a), "[p]revious determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  To assert a valid 
claim of clear and unmistakable error, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  Review of the veteran's 
contentions does not reveal any identification of errors or 
reasons why the result would have been different but for the 
error.  The mere assertion of clear and unmistakable error is 
not sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994). 

As noted, in order to assert a valid claim of CUE, a veteran 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Fugo and Russell, supra.  Therefore, 
this argument, without more, does not show that the prior 
RO's decisions contained CUE.  The veteran has not pointed to 
any erroneous information contained in the reports or 
statements that were before the adjudicators at the time of 
the prior rating decision.

The RO had a basis for concluding that the veteran's service 
connected psychiatric disability was not 100 percent 
disabling prior to February 1991.  The outpatient treatment 
records showed treatment principally for conditions that had 
not been recognized as part of the service connected 
disability.  There was no medical opinion, prior to February 
1991, linking the psychoses treated during 1990 with the 
service connected PTSD, or major affective disorder.  

It might be argued that the findings on VA hospitalization in 
July and August 1988 required a conclusion that the veteran's 
disability warranted a 100 percent rating.  That hospital 
report contains a notation that the veteran was currently 
unemployable.  The veteran has not specifically alleged clear 
and unmistakable error in the final 1989 rating decision, 
which considered that hospital report and found the 
disability to be only 50 percent disabling.  Moreover, the RO 
could have given more weight to the hospital findings that 
the veteran had only moderate impairment, than to the finding 
that he was unemployable.

The veteran's arguments come down to a dispute as to how the 
evidence was weighed.  However, such a dispute cannot serve 
as the basis for a finding of clear and unmistakable error.  
Based on the foregoing analysis, the Board is of the view 
that the veteran's arguments do not constitute a valid claim 
of CUE as to either the RO's October 1993 or November 1986 
rating decision.

In Sabonis v. Brown, 6 Vet.App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.


Entitlement to Service Connection for the Removal
Of the Veteran's Gall Bladder and Spleen

With regard to the veteran's claim of entitlement to service 
connection for the removal of his gall bladder and spleen, 
under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded. See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

The veteran has asserted that his spleen and gallbladder were 
removed during service.  He asserts that during surgery for 
mortar fragment wounds in September 1950, the surgeon removed 
both organs.  In the context of submitting a well-grounded 
claim, the veteran therefore must show a medical diagnosis of 
the absence of his gallbladder and spleen and medical or in 
certain circumstances lay evidence, of their removal during 
service.  The Board notes that if these two prerequisites are 
satisfied the third requirement, medical evidence of a nexus 
is self-evident.

The veteran's accredited representative has asserted that 
under the provisions of 38 U.S.C.A. § 1154(b) (West 1991), 
the veteran's lay statement concerning the removal of his 
gall bladder and spleen should be sufficient evidence to 
prove in-service incurrence.  The Board notes that review of 
the veteran's service records indicates that he did engage in 
combat with the enemy and was injured by mortar fire.  In the 
case of a combat veteran, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that there are three sequential 
determinations that must be made when a combat veteran seeks 
to show service incurrence using section 1154(b).  Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease". 38 U.S.C. § 1154(b). 
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service" (even though there is no official 
record of such incurrence or aggravation in service).  Ibid. 
If the veteran satisfies inquiries (1) and (2), then the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service[]connection" unless the 
Secretary rebuts service connection by "clear and convincing 
evidence to the contrary".  Ibid.

The Court has held that § 1154(b) does not obviate the 
requirements for a well-grounded claim set out in Caluza.  
Arms v. West, No. 96-1214 (U.S. Vet App. Feb. 11, 1999); Wade 
v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. 
App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Because there is a presumption of credibility as to all 
evidence submitted for purposes of rendering a claim well 
grounded, regardless of whether the veteran engaged in combat 
or not, application of 38 U.S.C.A. § 1154(b) to the question 
of well groundedness has been described as "largely 
superfluous." Arms v. West, slip op. at 9.

The Court has also suggested that, even in cases where the 
provisions of 38 U.S.C.A. § 1154(b) are for application, the 
veteran must be competent to report the events that serve as 
the basis for his claim.  See Arms, Caluza.  This suggestion 
is consistent with the Collette requirement that in order for 
the presumptions § 1154(a) to be applicable there must be 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Evidence that is not 
competent could not be "satisfactory."

In this case, the veteran is competent to report that he 
sustained a mortar wound of the abdomina.  However, he would 
not be competent to say that treatment for such a wound 
required the removal of his gall bladder and spleen.  The 
presence or absence of a gall bladder and spleen are not 
generally observable by a lay person.  Clyburn v. West, No. 
97-1321 (U.S. Vet. App. April 2, 1999).

The veteran's testimony makes clear that he has no direct 
knowledge of the removal of his gall bladder or spleen.  He 
testified at his hearing that he remembered the surgeon 
telling him, after his surgery, that "they" had to take out 
his gall bladder and "something else."  The lay evidence of 
what procedures a surgeon performed or diagnosed is hearsay, 
and as such is not competent to show the presence of a 
disorder.  The connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
satisfactory lay evidence.  Robinette; Compare Franzen v. 
Brown, 9 Vet. App. 235 (1996).

There is no other competent evidence that the veteran's gall 
bladder and spleen were removed in service.  The service 
medical records show that an exploratory laparotomy was 
performed in September 1950.  A laceration to the veteran's 
liver was diagnosed.  The report specifically notes "no 
other pathology."  The Board assumes that internal injury 
sufficient to necessitate a cholecystectomy and splenectomy 
would have prevented the surgeon from noting "no other 
pathology."

The Board also notes that there is no competent evidence of a 
nexus between the current findings suggesting that the liver 
and spleen are absent, and any injury or disease in service.  
The post service evidence actually suggests that there is no 
such nexus.  The veteran's spleen was noted to be present on 
a May 1962 KUB (kidney ureter, and bladder study).  On VA 
hospitalization in June and July 1983, the veteran's spleen 
was found to be questionably palpable.

There is current evidence of the absence of the gall bladder 
and spleen in the form of the report of a VA echogram dated 
in May 1995.  The report notes that the "spleen may be 
missing."  However, in the absence of competent evidence of 
a nexus between the current finding and service, or of the 
removal of the spleen and gall bladder in service; the Board 
must find that the claim is not well grounded.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet.App. 69, 78 (1995).  The Court has recently held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet.App. 341, 344 (1996).  In this case, VA 
is not on notice of any known and existing evidence that 
would make the adjudicated service connection claim 
plausible.

The benefit sought on appeal is denied.


ORDER

The veteran's claim of entitlement to an earlier effective 
date for a 100 percent disability rating for PTSD is denied.

The veteran's claim of entitlement to service connection for 
the removal of his gall bladder and spleen is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

